DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  Acknowledgement is made of the amendment received 4/29/20 amending claims 3-4, 7-11, 13-16 and adding new claims 17-20.

US National Stage of PCT
Acknowledgment is made that this application is the US national phase of international application PCT/JP2019/000323 filed 1 September 2019 which designated the U.S. and claims the benefit of JP 2018-002469, filed 11 January 2018. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1 and 10 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US Patent Application Publication No 2007/0219318) hereinafter referred to as Watanabe. 
Per Claim 1 Watanabe discloses (see fig. 1-2) a magnetic domain wall movement type magnetic recording element device, comprising
a first ferromagnetic layer (2) which includes a ferromagnetic body; 
a non-magnetic layer (3) which faces the first ferromagnetic layer; and 
a magnetic recording layer (4) which faces a surface of the non-magnetic layer on a side opposite to the first ferromagnetic layer and extends in a first direction, 
wherein the magnetic recording layer has a concave-convex structure (see figures 1-2) on a second surface opposite to a first surface which faces the non-magnetic layer.
Per Claim 10 Watanabe discloses (see fig. 1-2) the device of claim 1 including where the concave-convex structure has periodicity in the first direction.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Saitoh et al. (US Patent Application Publication No 2008/0130355) hereinafter referred to as Saitoh. 
Per Claim 1 Saitoh discloses (see fig. 18) a magnetic domain wall movement type magnetic recording element device, comprising
a first ferromagnetic layer (45) which includes a ferromagnetic body; 
a non-magnetic layer (44) which faces the first ferromagnetic layer; and 
a magnetic recording layer (41) which faces a surface of the non-magnetic layer on a side opposite to the first ferromagnetic layer and extends in a first direction, 
wherein the magnetic recording layer has a concave-convex structure (53, 54) on a second surface opposite to a first surface which faces the non-magnetic layer (see paragraphs [0065]-[0089])

Allowable Subject Matter
Claims 2-9 11-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 16 is allowed. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894